Citation Nr: 0025298
Decision Date: 10/19/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO. 98-02 768 	)	DATE OCT 19, 2000
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office,
 Chicago, Illinois


ORDER


     The following corrections are made in a decision issued by the Board in this case on September 21, 2000:

Delete:   p. 3, CONCLUSION OF LAW, 1.   70 percent
Add:                                                                50 percent

Delete:   p. 13, line 2, 70 percent
Add:                           50 percent

Delete:   p. 14, paragraph 3, line 6, him
Add:                                                 her

Delete:   p. 15, ORDER, line 1, 70 percent
Add:                                            50 percent
	



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals





Citation Nr: 0025298	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic anxiety disorder with depression.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
May 1987 and from September 1990 to July 1991.  This matter 
is at the Board of Veterans' Appeals (Board) from a March 
1997 decision by the Department of Veterans Affairs (VA) 
Chicago Regional Office (RO), which denied an evaluation in 
excess of 30 percent for chronic anxiety disorder with 
depression, and denied a TDIU.  

This case was previously before the Board in December 1999, 
at which time it was remanded for additional development.  
After readjudicating the veteran's claim for an increased 
rating with consideration given to the additional 
development, the RO issued a supplemental statement of the 
case in July 2000 which continued a 30 percent evaluation of 
the service-connected anxiety disorder with depression.  The 
claim is now before the Board for further consideration.  

The veteran appeared at a personal hearing at the RO in June 
1998, and before the undersigned Member of the Board in May 
1999.  Transcripts of those hearings are of record.










FINDINGS OF FACT

1.  The veteran's chronic anxiety disorder with depression is 
manifested by severe depression, anxiety, frequent panic 
attacks, irritability, impulsive and unprovoked feelings of 
anger, and difficulty getting along with people; VA 
physicians have concluded that symptoms of her chronic 
anxiety disorder with depression have been productive of 
impairment in social and occupational functioning.

2.  The service-connected psychiatric disorder, evaluated as 
50 percent disabling, is the veteran's only service-connected 
disability.

3.  The evidence does not show that the service-connected 
psychiatric disorder, in and of itself, precludes the veteran 
from substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for chronic 
anxiety disorder with depression have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
9400 (as in effect prior to and after November 7, 1996).

2.  A total rating based on individual unemployability is not 
warranted. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records dated in September 1990 show that the 
veteran received initial treatment for anxiety and depression 
due to being called to active duty for Operation Desert 
Storm.  

Post-service VA outpatient records dated between November 
1991 and May 1993 reveal a February 1992 diagnosis of 
alcohol, marijuana, and cocaine dependency, in early 
recovery.  The outpatient records also reflect other mental 
health problems, including issues of anger, aggressiveness, 
and a slightly depressed mood.  An April 1993 outpatient 
record indicates that the veteran had suicidal thoughts.

By July 1993 rating decision, the RO granted service 
connection for chronic anxiety disorder with depression, and 
rated it 10 percent disabling under Diagnostic Code 9400.  

Additional VA outpatient records, dated between February 1994 
and March 1995, reveal that the veteran was undergoing 
individual psychotherapy, and medication had been prescribed 
for her depression.  Physicians noted that she had difficulty 
handling anger, commitments, and dealing with people in the 
workplace.  The veteran reported that she had held six jobs 
in the past five years.  Some suicidal ideation and 
depression were noted.  

After reviewing medical evidence obtained since the initial 
rating decision, the RO issued a March 1995 decision which 
increased the evaluation of the service-connected chronic 
anxiety disorder with depression from 10 to 30 percent.  

In November 1995, the veteran requested an increased 
evaluation for her chronic anxiety disorder because it 
allegedly worsened to such a degree that she was unable to 
work.  In December 1995, she applied for increased 
compensation based on unemployability, reporting that she 
last worked full time in August 1995 as a mental health 
technician.  She reported that she had two years of college 
education, and had other employment experience since August 
1992 as a chemical dependency technician, an adolescent 
counselor, and a print technician.  She noted that she was 
constantly tempted to leave her jobs, and had left two jobs 
because she was "under alot [sic] of anxiety and worry with 
depression."  She reported that her work relationships were 
strained because she had a difficult time interacting with 
fellow employees.

Additional VA outpatient records, dated between September 
1995 and July 1996, reveal diagnoses and treatment for 
alcohol and polysubstance dependence, life circumstance 
problems (homelessness and unemployment), borderline 
personality disorder, and histrionic personality disorder.

On VA examination in August 1996, the veteran complained of 
chronic anxiety, sleep disturbance, and difficulty 
interacting with people.  Examination revealed that she was 
tense, cooperative, and well-oriented.  She spoke clearly but 
with hesitation.  Her affect was with full range and her mood 
was one of anxiety.  She denied hallucinations or delusions, 
and her memory for recent and remote events was good.  Axis I 
diagnosis was generalized anxiety disorder, and alcohol and 
substance abuse by history.  

By September 1996 rating decision, the RO continued the 30 
percent rating previously assigned to the veteran's chronic 
anxiety disorder with depression.  The RO denied her claim 
for a total rating based on unemployability in the same 
decision.  In the same month, the veteran initiated an appeal 
of the decision.  In October 1996, she withdrew the appeal, 
requesting instead that the RO reevaluate the chronic anxiety 
disorder.  She stated that her anxiety disorder had increased 
in severity and had caused her to lose her last job.  

VA outpatient records reflect treatment between July and 
November 1996 for issues of anxiety, depression, anger, and 
dysfunctional relationships.  She repeatedly complained to VA 
therapists of anxiety and job stress, primarily related to 
fears of losing her job.  In October 1996, a VA social worker 
noted that the veteran regularly attended individual 
counseling sessions and worked hard to resolve problematic 
situations.  It was reported that she found employment but 
was unable to cope with the stress of maintaining her 
position.  As her anxiety and depression increased, her 
powers of judgment were adversely affected and she lost her 
job.  The social worker stated that "[i]t appears that 
despite her best efforts this veteran's mental condition has 
not yet improved to the point where she can handle the stress 
of regular employment."  A November 1996 progress note 
reveals that, despite continued psychotherapy, she to 
experience anxiety attacks and restlessness. 

In March 1997, the RO issued a decision which denied the 
veteran's claim for an evaluation in excess of 30 percent for 
chronic anxiety disorder with depression.  In the decision, 
the RO also denied her claim for a total rating based on 
unemployability, holding that the evidence did not tend to 
show that she was unable to secure or follow a substantially 
gainful occupation as a result of the chronic anxiety 
disability.  The veteran initiated a timely appeal of the 
decision in August 1997.

A VA hospital summary reflects that the veteran was 
hospitalized between August 7 and August 30, 1997, after 
complaining of suicidal thoughts.  She reported that she had 
recently lost her job because of conflicts with other co-
workers.  The diagnosis on admission was anxiety and 
depression.  On examination, her mood was sad and anxious, 
and she cried periodically.  Her affect was appropriate but 
somewhat labile.  There were no delusions or hallucinations.  
She had suicidal thoughts but reported no intent to act upon 
them.  She appeared alert and oriented and her cognitive 
functions were intact.  On discharge from the hospital, the 
veteran was alert, oriented, with appropriate behavior and 
broad appropriate affect, and had no suicidal thoughts.

Of record is an October 1997 letter from a VA physician to 
the Social Security Administration in support of an 
application for SSI benefits.  The letter reports that the 
veteran had experienced symptoms related to severe anxiety 
and depression for several years.  Her mood and vegetative 
symptoms were noted as only partially responding to 
antidepressant medication.  A history of severe childhood 
neglect and abuse was noted, which resulted in difficulties 
managing strong feelings, negotiating relationships, and 
maintaining reasonable self-esteem.  The VA physician wrote:

Despite [the veteran's] best efforts and 
good progress in therapy, [she] is 
currently vulnerable to fluctuations in 
mood and episodes of anxiety that make it 
impossible for her to work on a daily 
basis.  The nature of her therapy is such 
that she may have transient periods of 
depression and intense feeling[s] that 
will affect her daily functioning for 
several months to come.  It is my opinion 
that, currently, [she] is unable to work 
and needs the temporary support of 
supplemental income. 

In a May 1998 VA medical report, it was noted that the 
symptoms of the veteran's service-connected disorder made it 
difficult to manage stress, especially in interpersonal 
relationships, and had led to past job failures.  She had 
significant difficulty in processing feedback and dealing 
with conflict among peers in a treatment group.  Those 
difficulties were noted as carrying over to other 
relationship in the veteran's life.

At the June 1998 hearing, the veteran testified that her last 
employment was in October 1997, when she worked for the post 
office.  She stated that the working environment in that 
position required interacting with people, and created 
feelings of rage and vulnerability so intense she had to quit 
after two weeks.

The veteran's appeal was previously before the Board in 
December 1999, when it was remanded for additional 
development.  The directives of the Board's remand provided 
that the veteran be given a current VA examination and an 
opportunity to furnish additional medical evidence. 

A VA medical record dated in May 1999 was obtained, 
reflecting the diagnoses and opinions of a VA psychologist.  
Axis I diagnoses were recurrent major depression, generalized 
anxiety disorder, symptoms of post-traumatic stress disorder, 
and history of polysubstance abuse, abstinent for 8 years.  
Axis II diagnosis was borderline personality disorder.  The 
psychologist reported that the veteran was functioning 
adequately as a full-time college student.  It was noted that 
she had been unable to hold a job for "quite some time."  
The psychologist stated that symptoms included agitation, 
restlessness, confusion making choices, irritability, muscle 
tension, and tension headaches.  The symptoms reportedly 
interfered with the veteran's daily vocation and social 
functioning, and she "remained unable to maintain a 
competitive work position due to diminished reliability and 
productivity."  It was noted that the veteran had excessive 
anxiety about her life which could become so extreme that she 
panicked.  The VA psychologist also noted the veteran's 
history of "significant depressive symptoms, primarily 
suicidal ideation and feelings of hopelessness and sadness."  
She also had symptoms of borderline personality disorder, 
poor money management, impulsive anger, transient paranoid 
thoughts, and frequent feelings of being overwhelmed.  
Symptoms of post-traumatic stress disorder from childhood 
trauma included nightmares, hypervigilance, and distress when 
confronted with reminders of her past.  The psychologist 
stated that the veteran had been attending weekly individual 
psychotherapy regularly and had been fully cooperative with 
treatment.  The psychologist commented that "the veteran's 
psychological problems remained severe and disabling.  I do 
expect her to improve if she continues to be dedicated to her 
treatment, but improvement will be gradual over a period of 
years."

At the May 1999 hearing, the veteran reported that medication 
was not improving her anxiety or depression.  She testified 
that she continued to attend individual and group therapy in 
a VA day hospital five days a week.  She reported that she 
was in her senior year of college, and had been trying to 
earn her degree since 1981.  She was married, but state that 
her marriage was "not going too well."  She expressed a 
feeling of frustration in that she felt she had to appear 
suicidal in order to get help for her anxiety and depression.

On VA examination in May 2000, the veteran was continuing her 
studies in psychology, and continuing therapy in the VA 
clinic.  She gave a history of alcohol and substance abuse 
since she was 16 years old until 1991, and reported that she 
had abstained from alcohol, cocaine, and marijuana since 
1991.  She complained that she remained unemployable due to 
her chronic difficulty getting along with people.  
Examination revealed that that she was irritable and guarded, 
but was oriented as to personal, place, and time.  She spoke 
clearly but her answers were brief and lacked spontaneity.  
Her affect was constricted and her mood was that of 
depression and irritability.  She denied suicidal or 
homicidal thoughts, hallucinations, or delusions.  She gave a 
positive family history for alcohol dependency and 
depression.  Her memory for recent and remote events was 
good.  Axis I diagnosis was major depression, with alcohol 
and substance abuse by history.  Axis IV diagnosis was listed 
as "severe."  The VA physician stated that "the veteran's 
service-connected psychiatric disorder results in social and 
occupational impairment since she stated she frequently has 
difficulty getting along with people."  The physician opined 
that 50 percent of the veteran's difficulties were due to 
alcohol and substance abuse and 50 percent were due to major 
depression. 
 

Legal Criteria and Analysis - Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  In regard to any request 
for an increased schedular evaluation, the Board will only 
consider the factors as enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3 (1999).

The VA Schedule for Rating Disabilities has been revised with 
respect to the regulations applicable to evaluating mental 
disorders.  Amendments to those regulations, including the 
rating criteria for a generalized anxiety disorder, became 
effective on November 7, 1996.  The U.S. Court of Appeals for 
Veterans Claims (the Court) has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
noted above, the veteran filed her application for an 
increased rating for chronic anxiety disorder with depression 
in October 1996, and amendments to the rating criteria for 
mental disorders became effective on November 7, 1996.  Thus, 
the Board is obligated under Karnas to evaluate the veteran's 
claim under both the old and new criteria.  

Under the criteria for mental disorders in effect prior to 
November 7, 1996, a generalized anxiety disorder warrants a 
30 percent evaluation when there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996).

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships is 
considerably impaired, and because of the psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Id.

A 70 percent evaluation is warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id.  

A 100 percent evaluation is warranted when the veteran's 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  The individual must be 
demonstrably unable to obtain or retain employment.  Id.

Prior to November 7, 1996, the Schedule for Rating 
Disabilities provided that the severity of a mental disorder 
was based upon actual symptomatology as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  VA must not under-evaluate 
the emotionally sick veteran with a good work record, nor 
must it over-evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).

Pursuant to the criteria which became effective November 7, 
1996, a 30 percent rating is warranted when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for a generalized anxiety 
disorder where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for a generalized anxiety 
disorder where there is occupation and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted for a generalized anxiety 
disorder where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

In this case, the Board finds that the current symptoms of 
the veteran's chronic anxiety disorder with depression most 
nearly approximate a 50 percent disability evaluation under 
Diagnostic Code 9400.  The Board finds that the May 2000 
examination results, along with the other competent evidence 
of record, serves to establish sufficient reasonable doubt 
regarding the increased severity of her chronic anxiety 
disorder symptoms such as to warrant the assignment of a 50 
percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
The evidence of record does not preponderate against an 
evaluation of 50 percent for the veteran's service-connected 
chronic anxiety disorder inasmuch as her reports of depressed 
mood and chronic anxiety, along with objective findings by VA 
physicians, are symptomatic of the criteria, both old and 
new, for a 70 percent rating under Diagnostic Code 9400.  In 
making this determination, the Board recognizes the VA 
regulation providing that when evaluating a mental disorder, 
an evaluation shall be assigned based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a) (1999).

The competent medical evidence does not, however, establish 
that the veteran's anxiety disorder symptomatology is 
indicative of a disability evaluation in excess of 50 
percent.   The Board notes that although the veteran has 
difficulty with relationships in social and employment 
situations, there is no evidence to show severe social and 
industrial impairment under the old criteria.  Further, 
symptoms such as suicidal ideation, obsessional rituals, 
near-continuous panic or depression or other indicia of 
impairment warranting a 70 percent evaluation under the new 
criteria in effect from November 7, 1996 have not been 
documented. The Board observes that the physician who 
conducted the most recent VA examination in May 2000 
attributed only 50 percent of her difficulties to the 
service-connected psychiatric disorder. For the above 
reasons, a 50 percent schedular evaluation is granted. The 
benefit of the doubt is resolved in the veteran's favor to 
the extent indicated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
Part 4, Diagnostic Code 9400 (as in effect prior to and after 
November 7, 1996).


Legal Criteria and Analysis - Total Rating 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. Total disability may or may 
not be permanent. Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule. 38 C.F.R. § 3.340.
 
Total disability compensation ratings may be assigned under 
the provisions of § 3.340. However if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age. 38 
C.F.R. §§ 3.341.

Pursuant to 38 C.F.R. § 4.16(a), a veteran who is unable to 
secure or follow a substantially gainful occupation because 
of service-connected disabilities and who has either one 
service-connected disability rated at least 60% or multiple 
service-connected disabilities yielding a combined rating of 
70% (with at least one of those disabilities rated 40% or 
more) is eligible for a TDIU rating. In addition, "veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in  38 C.F.R. § 4.16(a)" should be given 
extraschedular consideration. 38 C.F.R. § 4.16(b). 

A claim for unemployability compensation is a claim for an 
increased rating or increased compensation, See Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991). However, in order for 
the veteran to receive TDIU, there must be evidence that her 
service-connected disability is compensable at the rating 
level established under section 4.16(a). Further, there must 
be evidence that her service-connected disabilities render 
him unable to secure a substantially gainful occupation. See 
Norris (Robert) v. West, 12 Vet. App. 413, 418 (1999). 
However, the claim fails because, her only service-connected 
disability, chronic anxiety with depression, does not have a 
schedular rating that allows her to pass through the TDIU 
threshold established by section 4.16(a). Further, the Board 
finds that the evidence does not trigger any section 4.16(b) 
RO referral for extraschedular consideration. There is a 
plausible basis for this finding because there is no evidence 
in the record showing that the veteran is not able to obtain 
substantial employment. As of May 2000, the veteran was 
attending college and apparently not attempting to secure 
employment. Again, the examiner in May 2000 concluded that 
the service-connected disability accounted only for one-half 
of her difficulties. Also, the examiner reported a Global 
Assessment of Functioning (GAF) score of 60. The GAF is a 
scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)). A 60-
65 rating indicates moderate difficulty in social, 
occupational, or school functioning.  Id. (emphasis added).  
Such a score is completely consistent with the 50 percent 
evaluation assigned above. Accordingly, the Board finds that 
a total rating based on individual unemployability is not in 
order. 


ORDER

Entitlement to a disability rating of 70 percent for chronic 
anxiety disorder with depression is granted, subject to the 
law and regulations governing the payment of monetary awards.

Entitlement to a total rating based on individual 
unemployability is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

